DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/23/21 have been fully considered but they are not persuasive. 
On page 7 regarding 112a rejections Applicant argues “the claim as presented would incorporate embodiment in which zero layers of composite material is utilized” (sic), and refers the Examiner to amended claim 6.
The Examiner respectfully disagrees, and notes that the specification does not support this interpretation . The scope of the claim is not commensurate with the disclosure and thus the 112 rejection is maintained. 
On page 7 regarding 112 rejections Applicant argues the term “geometric orifice area” is “known in the art” but also explained in the specification [0083] which provides a definition for the term. 
The Examiner respectfully agrees and withdraws the rejection based on the definition provided in the specification. 
On pages 7-8 regarding 112 rejections to claim 10 Applicant argues “the leaflet first side region further comprises a leaflet reinforcing member (as claimed in claim 10)”, and since the first side region comprises layers of a composite material (claim 6), the reinforcing member is in addition to any other layers that might form the first side region.

On page 8 regarding 112 rejections to claim 11, Applicant argues that the claim “does not limit what type of composite material the reinforcing member may comprise” and thus the composite material “may be of the same type of composite material as the other composite material layers of the first side region or a different type of composite material as the other composite material layers”. 
The Examiner respectfully notes that in the event that the materials are not necessarily the same, Applicant should amend the claim to indicate that the materials are different (e.g. there is a first composite material and a second composite material). The rejection is maintained.
On page 8 regarding claim 13, Applicant refers the Examiner to [0041] and [0051]-[0062] which “provide context” of the term “leaflet window”. 
The Examiner respectfully agrees and withdraws the rejection based on the definition provided in the specification.
On page 8 regarding claim 16 Applicant refers to the arguments regarding “leaflet window” directly above, and notes that between this and the amendment to the claim the rejection is overcome. 
The Examiner respectfully disagrees, noting most of the 112 rejections to claim 16 were not addressed, and as such the rejections are maintained. 
On page 9 regarding 103 rejections Applicant argues amendments overcome the rejection of record, since O’Connor [0034] discusses that the leaflets “shaped to be partially open when the valve is in its ‘stable unstressed position’” meaning that the features of Figure 13 of O’Connor are when the valve is in a “partially open” 
The Examiner respectfully disagrees, noting that Figure 13 shows the valve in “an open position”. While Applicant attempts to distinguish over O’Connor’s figure 13, it is not debatable that Figure 13 of O’Connor shows a valve which is in “an open position” contrary to Applicant’s arguments. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, there being a plurality of leaflet reinforcing members connected to the single leaflet window first side, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 is objected to for being a substantial duplicate as claim 1, which doesn’t further limit the claim.  If claim 1 were to be allowed, claim 2 would be rejected for being a substantial duplicate.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8, 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the leaflet comprising a plurality of layers of composite material, does not reasonably provide enablement for the leaflet comprising at least one layer of composite material, with the first portion of the first side region comprising more layers of composite material than the second side region.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/recreate the invention commensurate in scope with these claims. Notably, this covers an embodiment in which the leaflet has one layer of composite material, and the first portion of the first side region comprises more layers of composite material than the second side region. In other words, the claimed support such an embodiment in which the second side region comprises zero layers of composite material, although the specification is not enabling for this.  
Further, regarding claim 8 while the specification is enabling for the first thickness being 280 microns and the second thickness being 25 microns, but the scope of the claims covers embodiments in which the first thickness is, for example, 3 meters, 

Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 is rejected for having new matter, since there is no support in the originally filed disclosure for there being a plurality of leaflet reinforcing members connected to “the leaflet window first side”.
Remaining claims are rejected for depending on a claim with new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for referring to a “geometric orifice area” because it is unclear what has a geometric orifice area (the leaflet? the valve? something else?).
Claim 2 is indefinite for referring to “an open position” and “a smaller geometric orifice area” with improper antecedent basis. 
Claim 3 is indefinite for referring to the leaflet second side region and the leaflet first side region, but it is unclear which of the leaflet first and second side regions (of the plurality of leaflets) is being referenced in this claim. 
Claim 4 is indefinite for the same reason as claim 1 and claim 3.
Claim 5 is indefinite for the same reason as claim 3.
Claim 6 is indefinite for the same reason as claim 3. 
Claim 9 is indefinite for referring to “a second thickness” with improper antecedent basis. 
Claim 10 is indefinite for the same reason as claim 3. 
Claim 11 is indefinite for claiming the leaflet reinforcing member comprises at least one layer of “composite material” when it is unclear how, if at all, this “composite material” relates to the previously claimed “composite material” (e.g. is it the same material? a different material?).  
The claim is also indefinite for the same reason as claim 3.
Claim 13 is indefinite for referring to “a leaflet window side” since it is unclear whether (or how) this relates to the previously claimed “leaflet window first side” and/or “leaflet window second side”.  Further the claim is unclear for referring to “one leaflet window” and “an adjacent leaflet window” when it is unclear how, if at all, these relate to the previously claimed “plurality of leaflet windows”.  
each leaflet of the plurality of leaflets includes a base “coupled to the leaflet window base” and the leaflet first side region of each leaflet being coupled to “the leaflet window first side” and the leaflet second side region of each leaflet being coupled to “the leaflet window second side”. However, it is unclear which of the plurality of leaflets windows is being referenced here. It is further unclear how the configuration of the leaflet works if each leaflet first and second side regions and the base are coupled to one leaflet window base and two sides. It would appear the valve would not actually function.
Claim 14 is indefinite for referring to “the leaflet window first side” because it is unclear which of the plurality of leaflets is being further defined by this claim. 
Further, the claim is indefinite for the same reasons as claim 13 (see above) with regards to each leaflet being coupled to one location. 
Further, there is improper antecedent basis for “a corresponding leaflet window”, which is referenced multiple times throughout the claim. It is unclear how (if at all) this relates to the previously claimed “plurality of leaflet windows”, and if it is related, it is unclear which of the plurality is being referred to. Further, it is unclear how there are three (of the same/different) “corresponding leaflet windows”). 
Claim 15 is indefinite for claiming the leaflet reinforcing member extends to the free edge of “the leaflet for each leaflet including a free edge, a base opposite from the free edge and coupled to the leaflet window base”. First, claim 13 has already defined “each leaflet including a free edge, a base opposte from the free edge and coupled to the leaflet window base”. Second, there is improper antecedent basis for all these terms. Third, it is unclear which of the plurality of the previously claimed “leaflet window each leaflet is attached to one leaflet window base. 
Further, the claim is unclear for claiming the leaflet reinforcing member extends to the free edge of the leaflet, since it is unclear what “the leaflet reinforcing member” is referencing.
Claim 16 is indefinite for the same reasons as claim 13 (see above). 
Further, the claim is unclear for claiming the frame defines a plurality of leaflet windows, with each window including a window first side and opposite second side “and coupled thereto”. It is unclear what this means and what is coupled to what. 
Further, the claim is unclear for referring to “a corresponding leaflet window first side of the plurality of leaflets” when it is unclear how, if at all, this relates to the previously claimed plurality of “leaflet window first sides” of the leaflet frame.  Further, the reference to the “corresponding leaflet window first side of the plurality of leaflets” makes the claim unclear, since if its related to leaflet windows at all, those were previously defined as referring to a structure belonging to the leaflet frame and not towards the plurality of leaflets.
Further, the claim again is unclear for claiming that the plurality of leaflets each include a free edge extending between the “leaflet window first side and a leaflet window second side”, when these aren’t actually parts of the leaflet. Further, there is improper antecedent basis for “a leaflet window second side”, and again indefiniteness since there are more than one leaflet windows with the first and second window sides, making it unclear which is being referred to herein. 
Claim 17 is indefinite since it is unclear how the “adjacent leaflet” is related (if at all) to the previously claimed “plurality of leaflets”. Further, it is unclear which of the plurality of leaflets is being referred to herein with regards to which leaflet has “the leaflet first side region” and “the leaflet second side region”, and which of the plurality of leaflet windows is being referred to with regards to “the leaflet window second side” and “the leaflet window first side”.
Claim 18 is indefinite for referring to “each of the commissure posts” when claim 17, from which this depends, has only indicated there is one commissure post.
Claim 19 is indefinite for claiming the leaflet frame “defines three adjacent interconnected leaflet windows” since it is unclear how, if at all, these relate to the previously claimed “plurality of leaflet windows” described in claim 16. 
Further, the claim is unclear what a “substantially” trapezoidal shape is (e.g. as is compared to a trapezoid or not a trapezoid).  The specification hasn’t provided any guidance as regards what a “substantially” trapezoidal shape is, and without a standard for measuring, the boundaries of the claim cannot be determined. 
Claim 21 is indefinite for referring to “the leaflet” when it is unclear which of the plurality of leaflets is being referenced here.
Remaining claims are indefinite for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9, 12-17, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 20030097175 A1), hereinafter known as O’Connor.
Regarding claims 1-2 O’Connor discloses a prosthetic valve comprising:
a plurality of leaflets (Figure 2);
each leaflet including a leaflet first side region and an opposite second side region (Annotated Figure 13),
wherein at least a first portion of the leaflet first side region having a first thickness, and the second side region having a second thickness (this is inherent),
wherein one side is thicker than the other ([0043]),
each leaflet first side region contributes to a smaller geometric orifice area as compared with the leaflet second side region when the valve is in an open position (the Examiner notes that the “first side region” and “second side region” are arbitrarily designated (see annotated figure 13 above). Accordingly, the amount that each region contributes to the geometric orifice area is understood to be based upon exactly where the delineation exists. Since this is arbitrary, the line to define the first side region is capable of being drawn so that it contributes to a smaller geometric orifice area than the second side region. Additionally or alternatively, based on Applicant’s specification [0083] the Examiner understand the first side region and second side region to meet the limitations set forth, which would create the difference in the geometric orifice 
but is silent with regards to the first thickness is greater than the second thickness.
However, regarding claims 1-2 O’Connor discloses that each leaflet can have its thickness be different from the thickness of the second half of the leaflet ([0043], [0131]). Notably, there are two embodiments in which this can occur, one where the first leaflet portion is thicker, and the other where the second leaflet side is thicker. The Examiner understands either of these to be obvious based on the disclosure of O’Connor since these are the only two options. Accordingly, the first side region of the first leaflet being thicker than the second is believed to be taught or at least obvious by O’Connor.

    PNG
    media_image1.png
    480
    621
    media_image1.png
    Greyscale

Regarding claim 3 O’Connor teaches the valve of claim 2 substantially as is claimed,
is configured to open further than the first side region during forward flow of a fluid through the prosthetic valve of up to 350 mL/sec  (This is claimed as a function limitation. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of O’Connor discloses all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See also Annotated Figure 13, Figure 1, and the response/rejection to claim 1 above; this is described by Applicant’s specification as being equivalent to not extending further into the valve orifice ([0083]) and thus is met by the configuration of O'Connor).
Regarding claim 4 O’Connor teaches the valve of claim 2 substantially as is claimed,
wherein O’Connor further discloses in the open position, the leaflet first side region of the first leaflet contributes a smaller geometric orifice area as compared to the leaflet second side region of the first leaflet (see Annotated Figure 13, Figure 1, and the response/rejection to claim 28 above),
but is silent with regards to it being up to 70% smaller.
claim 4 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first side region of the first leaflet contribute “up to a 70% smaller geometric orifice area" as compared with the second side region of the first leaflet since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. In this case, the amount each region contributes to the orifice area would have been optimizable by a person of ordinary skill.
Regarding claim 5 O’Connor teaches the valve of claim 1 substantially as is claimed,
but is silent with regards to the first side region of the first leaflet has a bending stiffness greater than the bending stiffness of the second side region of the first leaflet.
However, regarding claim 5 O’Connor teaches that each leaflet can have its mean thickness of half the leaflet be different from the mean thickness of the second half of the leaflet ([0043], [0131]). Notably, there are two embodiments in which this can occur, one where the first leaflet portion is thicker, and the other where the second leaflet side is thicker. The Examiner understands either of these to be obvious based on the disclosure of O’Connor since these are the only two options. Accordingly, the first side region of the first leaflet is believed to be taught or at least obvious by O’Connor. As regards this relationship to the leaflet's bending stiffness, all other things being equal (as is taught/disclosed by O'Connor) it is inherent that the part of the leaflet that has an increased thickness 
Regarding claim 9 O’Connor teaches the valve of claim 1 substantially as is claimed,
wherein O’Connor discloses the thickness of the leaflet first side region of the first leaflet being greater than the leaflet second side region of the first leaflet (see the rejection to claim 5 above),
but is silent with regards to how much thicker.
However, regarding claim 9 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of O’Connor by having the gradient as such that the first side region is greater than 110% the thickness of the second side region, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. In this case, the optimum thickness differential is considered to be optimizable. 
Regarding claim 12 O’Connor teaches the valve of claim 1 substantially as is claimed,
wherein O’Connor further discloses the first leaflet comprises a polymeric material ([0020]).
Regarding claim 13 O’Connor teaches the valve of claim 1 substantially as is claimed,

a leaflet frame having a tubular shape (Fig 2 item 1),
the frame defining a plurality of leaflet windows (understood to be the space that the frame defines from which the leaflet extends (see Applicant’s specification [0041])), wherein each of the leaflet windows include a leaflet window first side opposite a second side, and a leaflet window base therebetween, wherein a leaflet window side of one leaflet windows is adjacent to a leaflet window side of an adjacent leaflet window, wherein the plurality of leaflets coupled are coupled to the frame, each leaflet includes a free edge and an opposite base coupled to the window base, and 
a leaflet central region between the leaflet first side region and the second side region, wherein the leaflet first side region is coupled to the leaflet window first side and the second side region is coupled to the leaflet window second side (The space within the frame that first leaflet occupies is considered to be the “first leaflet window”, with the leaflet being attached in place to respective window features and interconnected by the frame as the claim requires).
Regarding claim 14 O’Connor teaches the valve of claim 13 substantially as is claimed,
wherein O’Connor further discloses the leaflet window first and second window section sides of adjacent leaflets terminate at a commissure post, wherein the first side region of each leaflet is coupled to the leaflet window first side of a corresponding leaflet window, and the leaflet second side region coupled to the leaflet window second side of a corresponding leaflet window, and 
Regarding claim 15 O’Connor teaches the valve of claim 13 substantially as is claimed,
wherein O’Connor further teaches each leaflet includes a leaflet reinforcing member that extends to the free edge of the leaflet (see the rejection to claim 5 above; see also [0131] the gradient of thickness is continuous, and from edge to edge).
Regarding claim 16 O’Connor teaches the valve of claim 1 substantially as is claimed,
wherein O’Connor further discloses a leaflet frame a leaflet frame having a tubular shape (Figure 2 item 1), 
the frame defining a plurality of leaflet windows wherein each window includes a leaflet window first side opposite and coupled to a second side, wherein a leaflet window side of one leaflet window is interconnected with a leaflet window side of an adjacent leaflet window, wherein the plurality of leaflets are coupled to the leaflet frame, each including a free edge extending across the leaflet window first side and second side (see the rejection to claim 13 above), 
and a plurality of leaflet reinforcing members coupled to the leaflet window first side, each leaflet reinforcing member being coupled to a corresponding leaflet window first side of the plurality of leaflets (see the rejection to claim 1, 
so that the leaflet first side region is stiffer than the leaflet second side region (the Examiner notes that all other things being equal as O’Connor describes, the thicker part of the leaflet will be stiffer than the less thick part).  
Regarding claim 17 see the rejection to claim 14 above.
Regarding claim 19 O’Connor teaches the valve of claim 16 substantially as is claimed,
wherein O’Connor further discloses there are three adjacent interconnected leaflet windows (including the first window) (Figure 13 shows three leaflets, and based on the definition of the windows there are also three windows),
but is silent with regards to the window each being trapezoidal in shape.
However, regarding claim 19 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a trapezoidal shaped leaflet window since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by O’Connor.
claim 21 O’Connor discloses the valve of claim 1 substantially as is claimed,
wherein O’Connor further discloses the first leaflet comprises a laminate ([0127] the leaflet can be manufactured via laminate processes).

Claims 6-8, 10-11, 18, and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor as is applied above in view of Bruchman et al. (US 20120253453 A1) hereinafter known as Bruchman
Regarding claim 6 O’Connor teaches the valve of claim 1 substantially as is claimed,
but is silent with regards to the first portion of the first side region comprising more layers of composite material than the second side region.
However, regarding claim 6 Bruchman teaches a heart valve made of a composite material (abstract).  O’Connor and Bruchman are involved in the same field of endeavor, namely heart valve leaflets. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of O’Connor by making the leaflets out of a composite material as is taught by Bruchman since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
As regards the first side region comprising more layers of the composite than the second region, O’Connor teaches that each leaflet can have its mean either of these to be obvious based on the disclosure of O’Connor since these are the only two options. Accordingly, the first side region of the first leaflet is believed to be taught or at least obvious by O’Connor. 
Regarding claim 7 the O’Connor Bruchman Combination teaches the valve of claim 6 substantially as is claimed,
wherein the Combination further teaches the first portion of the leaflet first side region of the first leaflet has a thickness that is up to ten times more than a thickness of the leaflet second side region of the first leaflet (the sides of the leaflets comprise the same thickness).
Regarding claim 8 the O’Connor Bruchman Combination teaches the valve of claim 7 substantially as is claimed,
wherein O’Connor further discloses the first side region of the first leaflet is thicker than the second side region of the first leaflet (see the rejection to claim 5 above), and further discloses the thickness of the first side region of the first leaflet is approximately 280 micrometers ([0131] 280 microns is between 40-500 microns), and the thickness of the second side region of the first leaflet is approximately 25 micrometers ([0131] as is best understood, 40 microns is considered to be approximately 40 microns. Alternatively, the person of ordinary skill in the art at the time the invention was filed would have found it obvious to   In re Aller, 105 USPQ 233.).
Regarding claim 10 the O’Connor Bruchman Combination teaches the valve of claim 6 substantially as is claimed,
wherein O’Connor further discloses the leaflet first side region further comprises a leaflet reinforcing member, the leaflet reinforcing member being operable to provide the leaflet first side region of the first leaflet with a bending stiffness greater than bending stiffness of the leaflet second side region of the first leaflet (see the rejection to claim 5 above; at least one of the extra layers of the leaflet is considered to be a “reinforcing member” that increases the stiffness of the region).
Regarding claim 11 the O’Connor Bruchman Combination teaches the valve of claim 10 substantially as is claimed,
wherein O’Connor further discloses the leaflet reinforcing member comprises at least one layer of composite material coupled to the leaflet first side region of the first leaflet (see the rejection to claim 10 above).
Regarding claim 18 O’Connor discloses the valve of claim 17 substantially as is claimed,

However, regarding claim 18 Bruchman teaches a heart valve that includes vertical elements extending from commissure posts (see at least Figure 6a or 8: any of the struts that extend up or down from that point are considered to be a vertical element).  O’Connor and Bruchman are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of O’Connor by including vertical elements from the commissure posts as is taught by Bruchman in order to provide an additional stabilizing element that allows anchoring within a the valve annulus of a native heart valve, thereby improving anchoring and therefore valve longevity and safety. 
Regarding claim 22 O’Connor teaches the valve of claim 21 substantially as is claimed,
but is silent with regards to the material of the laminate.
However, regarding claim 22 Bruchman teaches a heart valve that includes a laminate with more than one layer of a fluoropolymer membrane ([0039], [0042] multiple layers of ePTFE membrane ([0042]) are layered to form the composite material of the desired thickness ([0047])).  O’Connor and Bruchman are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of O’Connor by having the material taught by Bruchman since it has been held by the courts that selection of a prior art In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding claim 23 O’Connor teaches the valve of claim 1 substantially as is claimed,
but is silent with regards to the valve material.
However, regarding claim 23 Bruchman teaches a heart valve that includes a film having at least one fluoropolymer membrane having a plurality of pores and an elastomer present in a portion of the pores of the at ([0007]). O’Connor and Bruchman are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of O’Connor by having the leaflet material taught by Bruchman since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding claim 24 the O’Connor Bruchman Combination teaches the valve of claim 23 substantially as is claimed,
wherein Bruchman further teaches the film comprises less than about 80% fluoropolymer membrane by weight ([0007]).
Regarding claim 25 the O’Connor Bruchman Combination teaches the valve of claim 23 substantially as is claimed,

However, regarding claim 25 Bruchman further teaches the elastomer comprises a copolymer of tetrafluorothylene and perfluromethyl vinyl ether ([0049]), which is considered a non-patentably distinct elastomer from PAVE. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the elastomer within the pores of the O’Connor Bruchman Combination to be PAVE since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding claim 26 the O’Connor Bruchman Combination teaches the valve of claim 23 substantially as is claimed,
wherein Bruchman further teaches the elastomer comprises a copolymer of tetrafluorothylene and perfluromethyl vinyl ether ([0049]).
Regarding claim 27 the O’Connor Bruchman Combination teaches the valve of claim 23 substantially as is claimed,
wherein Bruchman further teaches the fluoropolymer membrane comprises ePTFE ([0042]).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        03/04/21